Citation Nr: 0522145	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial higher rating for the residuals 
of a fractured right femur, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable rating for the 
residuals of a fractured right humerus.

3.  Entitlement to an initial higher rating for carpal tunnel 
syndrome of the right hand, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial higher rating for carpal tunnel 
syndrome of the left hand, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1999.  

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.  During the pendency of his appeal, 
the veteran moved to the State of Michigan and his appeal has 
been forwarded to the Board of Veterans' Appeals (Board) from 
the Detroit, Michigan, RO.  

In his January 2002 appeal, the veteran limited the issues to 
the initial evaluations for residuals of a fracture of the 
right femur, residuals of fracture of the right humerus, 
bilateral carpal tunnel syndrome, and service connection for 
bilateral hearing loss and a left arm disorder.  

The RO, in a July 2002 rating decision, granted service 
connection for tinnitus.  The Board in a December 2002 rating 
decision denied service connection for a bilateral hearing 
loss and a left arm disorder.  

In November 2002, the Board undertook development of the 
veteran's claims for higher initial evaluations, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) issued 
its decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  
In that decision, the Court of Appeals invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  It found that the regulation, in conjunction with 38 
C.F.R. § 20.1304 (2002), allowed the Board to obtain evidence 
and decide an appeal considering that evidence, when it was 
not considered by the Agency of Original Jurisdiction (AOJ), 
and when no waiver of AOJ consideration was obtained.  Based 
on that decision of the Federal Circuit, the Board in 
September 2003 remanded the claim for consideration by the RO 
prior to adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the September 2003 remand.  
The claims are now ready for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right femur 
do not include fracture with nonunion, malunion or a false 
joint.  X-rays demonstrate soft tissue calcification in the 
lateral aspect of the right hip.  Motion of the right hip is 
not limited to 5 degrees of extension or 45 degrees of 
flexion by pain or during flare-ups.  

2.  The residuals of fracture of the right humerus do not 
include evidence of nonunion, fibrous union, or recurrent 
dislocation.  X-rays reveal evidence of calcific tendonitis 
of the right shoulder at the insertion site at the humeral 
head.  Range of motion of the right shoulder is not limited 
to shoulder level, even with consideration of pain, 
fatigability and flare-ups.  

3.  The veteran is right hand dominant and his carpal tunnel 
syndrome causes moderate impairment of the median nerve.  

4.  The veteran's left hand is his non-dominant hand, and his 
carpal tunnel syndrome causes moderate impairment of the 
median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation, in excess of 10 
percent, for residuals of fracture of the right femur have 
not been met.  38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, 5251, 5252, 5253, 5255 (2004).  

2.  The criteria for an initial 10 percent rating, but not 
more, for residuals of a fracture of the right humerus have 
been met.  38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5202 (2004).  

3.  The criteria for a initial 30 percent rating, but no 
more, for right carpal tunnel syndrome, have been met.  
38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Codes 8515, 8715 (2004).  

4.  The criteria for a initial 20 percent rating, but no 
more, for left carpal tunnel syndrome, have been met.  
38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Codes 8515, 8715 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO rating decision which denied the veteran's claims 
preceded the passage of the VCAA.  In April 2004, VA sent the 
veteran a letter notifying him of the provisions of VCAA.  In 
the January 2002 statement of the case, and in the July 2002 
and March 2005 supplemental statements of the case the 
veteran was apprised of the evidence obtained and what 
evidence was necessary to support his claims.  The veteran 
appeared and gave testimony at a hearing at the RO in July 
2002.  VA obtained the veteran's service medical facility 
records and VA records of treatment.  He was afforded VA 
examinations in February 2000, March 2003, May 2004 and 
January 2005 to determine the severity of his service-
connected disorders.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Any defect in notice of the veteran has been cured.  There is 
no prejudice to the veteran in proceeding to consider his 
claims.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion rate as below: With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups a 
10 percent evaluation is assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  The definition of major and minor 
joints is set out in 38 C.F.R. § 4.45 (2004).  

Limitation of motion of the major arm to 25 degrees from the 
side is rated as 40 percent disabling.  Limitation of the 
major arm to midway between the side and shoulder level is 
rated as 30 percent disabling.  Limitation of motion at the 
shoulder level for the major arm is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004)

Other impairment of the humerus for the major arm with loss 
of the head (flail shoulder) is rated as 80 percent 
disabling.  Nonunion of the major shoulder with false flail 
joint is rated as 60 percent disabling.  Fibrous union for 
the joint of the major arm is rated as 50 percent disabling.  
Recurrent dislocation at the scapulohumeral joint; with 
frequent episodes with guarding of all arm movements, is 
rated as 30 percent disabling for the major arm, with 
infrequent episodes and guarding of all arm movements only at 
shoulder level, as 20 percent disabling.  38 C.F.R. § 4.71,a, 
Diagnostic Code 5202 (2004).  

Impairment of the femur: fracture of the shaft or anatomical 
neck with nonunion, demonstrated by loose motion is rated as 
80 percent disabling.  With nonunion, without loose motion, 
weightbearing preserved with aid of a brace is rated as 60 
percent disabling.  Fracture of the surgical neck, with a 
false joint is rated as 60 percent disabling.  Malunion with 
marked knee or hip disability is rated as 30 percent 
disabling.  Malunion with moderate knee or hip disability is 
rated as 20 percent disabling.  Malunion with slight knee or 
hip disability is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2004).  

Limitation of extension of the thigh to 5 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2004).  

Limitation of flexion of the thigh to 45 degrees is rated as 
10 percent disabling.  Limitation of flexion of the thigh to 
30 degrees is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2004).  

Impairment of the thigh with limitation of abduction, with 
motion lost beyond 10 degrees is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2004).  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of the index finger and feeble flexion of the middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbance: is rated 
as 70 percent disabling for the major arm and 60 percent 
disabling for the minor arm.  With severe incomplete 
paralysis a 50 percent rating is provided for the major arm 
and a 40 percent rating for the minor arm.  Moderate 
incomplete paralysis of the major arm is rated as 30 percent 
disabling, and 20 percent disabling for the minor arm.  Mild 
incomplete paralysis of the major and minor arms is rated as 
10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2004).  

Neuralgia of the peripheral nerves, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  

Residuals of Fractured Right Femur

A February 2000 evaluation indicated the veteran suffered 
fractures of the right humerus and right femur when he was 
pinned against a house by his car.  The veteran complained of 
right hip pain with weather changes.  He reported a slight 
limp with pain.  

Range of motion of the right hip in May 2000 was reported as 
to 110 degrees of elevation with pain at 110 degrees.  
Abduction was to 30 degrees with pain at 30 degrees.  
Extension was to 0 degrees with no pain noted.  There was no 
pain or in-coordination with exercise.  There was no 
excessive fatigability and no further loss of range of motion 
with exercise.  

In May 2000, no disorder of the right knee was found.  Mild 
decreased range of motion of the right hip was diagnosed.  

X-rays of the right femur taken in February 2000 at a service 
medical facility, revealed a long intramedullary rod in place 
with a transverse screw distally over the femur.  Proximally 
there is a suggestion of some loosening of the intramedullary 
rod with an area of lucency along the medial aspect of the 
proximal rod at the neck/intertrochanteric region.  The 
fracture at the junction of the middle and distal thirds of 
the femur is well healed.  

In February 2000, range of motion studies of the knee 
revealed right knee action with no evidence of pain with 
exercise or range of motion.  There was no evidence of 
excessive fatigability or incoordination with exercise and 
there as no significant further loss of range of motion with 
exercise.  

February 2001 VA records revealed the veteran had pain in the 
right hip if he turned fast.  He did not take medications for 
any of his pain, only an occasional aspirin.  

The veteran appeared and gave testimony at the RO in July 
2003.  He reported his right thigh ached when it was cold.  
(T-4).  He could not walk as much as he used to do 
previously.  

VA examination in March 2003 revealed the veteran complained 
of a dull aching pain, where the plate in his leg was 
located.  Going up and down stairs or any type of physical 
activity increased his pain.  He was no longer able to hunt 
or fish due to his leg pain.  He had pain when getting in and 
out of his truck.  He did not have any weakness.  He did have 
some abnormal movement, he limped slightly and had some 
guarding movements.  Range of motion of the right hip was 
from 0 to 100 degrees flexion and extension.  Abduction and 
adduction was from 0 to 25 degrees.  External rotation was 
from 0 to 50 degrees and internal rotation was from 0 to 35 
degrees.  There was no malunion of the right femur.  There 
was moderate impairment due to pain.  

Impairment of the femur is rated under the criteria set out 
at 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  The 
veteran's residuals of fracture of the right femur are 
currently rated as 10 percent disabling.  A higher rating 
than 10 percent, under Diagnostic Code 5255, requires either 
evidence of nonunion, false joint or malunion.  There is no 
evidence or either nonunion, false joint or malunion of the 
veteran's right femur.  The X-rays demonstrate the femur is 
well healed.  The VA examiner in March 2003 explicitly stated 
there was no malunion.  For that reason a higher rating than 
10 percent based on Diagnostic Code 5255, is not warranted.  

The disability of the femur is rated based also on impairment 
of the right hip and knee, if it is related to residuals of 
the fracture.  The VA examiner found no disorder of the right 
knee.  The veteran has reported right hip pain.  In addition, 
X-ray reports in March 2003 reveal calcification in the right 
hip joint.  

Traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Schedule for Rating Disabilities provides 
Diagnostic Codes for rating limitation of motion of the 
thigh.

A compensable rating based on limitation of motion of the 
thigh requires either limitation of extension to 5 degrees, 
limitation of flexion to 45 degrees, or limitation of 
abduction to 10 degrees.  The range of motion of the right 
hip, set out above, does not include any measurements which 
meet those criteria.  

In August 1998, the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Even when considering limitation of motion based on pain or 
due to flareups or fatigability, the criteria for a rating 
higher than 10 percent for residuals of fracture of the femur 
have not been met.  

When the limitation of motion is not compensable a 10 percent 
rating may be assigned, as in this case for involvement of a 
major joint, such as the hip.  38 C.F.R. § 4.45, 4.71a, 
Diagnostic Code 5003 (2004).  

The Board reviewed the record and has concluded that staged 
ratings are not for application, as there has been no 
variation in the level of disability during the rating 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An initial rating, in excess of 10 percent, for residuals of 
a fracture of the right femur is not warranted.  

Residuals of Fracture of the Right Humerus

The veteran's residuals of fracture of the right humerus are 
currently rated as noncompensable.  The Schedule for Rating 
Disabilities provides compensable ratings for impairment of 
the humerus with loss of the head, nonunion of the shoulder 
joint, fibrous union or recurrent dislocation of the shoulder 
joint.  The claims folder does not include any evidence of 
loss of the head, nonunion of the shoulder joint or recurrent 
dislocations.  A compensable rating based on 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 is not warranted.  

The Board next reviewed the claims folder to determine if the 
evidence supported a compensable rating based on arthritis of 
the joint.  

September 1999 service medical facility records noted the 
veteran was right hand dominant.  

February 2000 X-rays revealed a sideplate fixation device 
over the medial aspect of the humerus.  Previous fracture of 
the midshaft was healed.  There were 8 transverse fixation 
screws and a sideplate fixation device present.  There was 
some calcification suggested over the distal supraspinatous 
tendon near the insertion site at the humeral head.  The 
impression was healed fracture with internal fixation plate 
with some question of some calcific tendonitis at the right 
shoulder.  

February 2000 VA examination revealed range of motion of the 
right shoulder to be 165 degrees of elevation, with pain at 
155 degrees.  Abduction was to 160 degrees with pain at 160 
degrees.  Internal and external rotation were to 80 degrees, 
with pain at 70 degrees.  The veteran was right hand 
dominant.  Range of motion of the elbows are from 0 to 145 
degrees, with pain at 145 degrees.  After exercise, pain 
began at 142 degrees.  There was no evidence of 
incoordination or pain with exercise.  There was no evidence 
of excessive fatigability or significant loss of range of 
motion with exercise.  

VA examination in March 2003 revealed no malunion.  Range of 
motion of the shoulder in forward flexion was to 100 degrees.  
Shoulder abduction was to 100 degrees.  External rotation was 
to 45 degree and internal rotation was to 50 degrees.  X-rays 
revealed an old healed fracture of the middle portion of the 
right humerus with fixed plate and screws.  

In this case, the earlier X-rays indicated there was 
calcification over the distal supraspinatous tendon near the 
insertion site at the humeral head.  Even though it was not 
found on the later X-rays in March 2003, the Board has 
concluded there is evidence of traumatic arthritis of the 
right shoulder.  

The right shoulder does not demonstrate limitation of motion 
at shoulder level.  Shoulder level is illustrated to be at 90 
degrees at 38 C.F.R. § 4.71, Plate I.  Even with 
consideration of pain, fatigability and flare-ups the 
criteria for a compensable rating have not been demonstrated.  

When the limitation of motion is not compensable, a 10 
percent rating may be assigned, as in this case, for 
involvement of a major joint, such as the shoulder.  
38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5003 (2004).  

An initial rating of 10 percent for residuals of a fracture 
of the humerus is warranted.  The Board reviewed the record 
and has concluded that staged ratings are not for 
application, as there has been no variation in the level of 
disability during the rating period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Bilateral Carpal Tunnel Syndrome

The veteran's bilateral carpal tunnel syndrome (CTS) is rated 
separately as 10 percent disabling for the right hand and 10 
percent disabling for the left hand.  Nerve conduction 
studies conducted in July 1999 revealed the veteran 
complained of numbness of the left hand when driving or 
sleeping.  Examination revealed mild weakness in the abductor 
pollicis brevis on the left side.  Tinel's sign was positive 
on the left.  The nerve conduction study revealed bilateral 
CTS that was worse on the left.  

Service medical facility records, dated in September 1999, 
noted the veteran was right hand dominant.  VA examination in 
February 2000 also noted the veteran was right hand dominant.  

In May 2000, the veteran gave a history of local steroid 
injections which had helped for a time.  He continued to note 
his thumb, index finger and middle fingers fell asleep.  It 
occurred a "couple of times a week."  No surgery to correct 
his CTS had been performed.  Nerve conduction studies in May 
2000 revealed increased distal motor and sensory latencies in 
the bilateral median nerves.  The assessment was bilateral 
medial entrapment, with neuropathy at the wrist.  

February 2001 VA records noted the veteran had CTS.  It was 
worse when he was driving, but it was not that bothersome.  

In July 2003, the veteran testified his hands woke him up at 
night when he was sleeping.  Sometimes they tingled.  (T-7).  

A VA examination in May 2004 noted the veteran did not have 
complete paralysis.  He had problems with his hands falling 
asleep at night and going numb when he was driving.  He had 
less strength when he was driving.  The assessment was the 
veteran had moderate paralysis of each hand related to CTS, 
bilaterally.  

A January 2005 VA examination revealed the veteran had very 
good strong handgrip and good pincer grip.  Tinel's sign was 
positive in both hands.  Phalen's was negative.  There was no 
observable atrophy of the thenar and hypothenar muscle.  He 
had normal sensory function.  

An EMG performed at VA in April 2005 was normal.  Based on 
the physical examination the VA examiner indicated he 
believed the veteran had CTS and entrapment neuropathy of the 
upper extremity, bilaterally.  

The May 2000 nerve conduction study revealed entrapment of 
the median nerve.  Impairment of the median nerve is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).  

Impairment of the median nerve is based on whether there is 
complete or incomplete paralysis.  In May 2004, the VA 
examiner noted the veteran did not have complete paralysis.  
The veteran's bilateral CTS is also rated based on the side 
affected, whether it is the dominant or non-dominant side.  
The service medical facility records and post service 
evaluations consistently noted the veteran is right hand 
dominant.  38 C.F.R. § 4.69 (2004)  

Incomplete paralysis is rated based on whether it is severe, 
moderate or mild.  The VA examiner in May 2004 characterized 
the veteran's bilateral CTS as moderate paralysis of each 
hand, bilaterally.  Moderate incomplete paralysis of the 
right (dominant) hand is rated as 30 percent disabling.  
Moderate incomplete paralysis of the left (non-dominant) hand 
is rated as 20 percent disabling.  The criteria for a 30 
percent rating for CTS of the right hand and the criteria for 
20 percent rating for CTS of the left hand, are demonstrated 
by the evidence.  

The regulations specifically state that neuralgia, 
characterized by intermittent pain, which is consistent with 
the veteran's descriptions of his CTS, occurring several 
times per week, it to be rated at a maximum equal to moderate 
incomplete paralysis.  For that reason, a higher rating than 
30 percent for right hand CTS and a 20 percent rating for 
left hand CTS, is not for application.  

The Board reviewed the record and has concluded that staged 
ratings are not for application, as there has been no 
variation in the level of disability during the rating 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating, in excess of 10 percent, for residuals of 
a fractured right femur is denied.  

An initial 10 percent rating for a fractured right humerus is 
granted, subject to regulations governing the award of 
monetary benefits.  

An initial 30 percent rating for right carpal tunnel syndrome 
is granted, subject to regulations governing the award of 
monetary benefits.  

An initial 20 percent rating for left carpal tunnel syndrome 
is granted, subject to regulations governing the award of 
monetary benefits.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


